DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 4 May, 2022. As directed by the amendment: claims 29, 32, 42, and 55 have been amended. Thus, claims 29-55 are presently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 29-31, 41-44, and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al. (US 20120273415 A1) in view of Kim et al. (US 20050230314 A1).
Regarding claim 29, Gerber discloses systems and methods for monitoring performance of a blood fluid removal system, such as a hemodialysis or ultrafiltration system (see [0002]), wherein the system comprising a control unit 150 ("control electronics"; [0046]; fig. 5) configured to 
determine a system parameter value ("membrane performance can be monitored (900); e.g. as discussed above with regard to pressure differential, flow rates, concentration of chemical species, etc."; [0069]), 
determine an indication of membrane fouling of the semipermeable membrane ("A determination may be made as to whether a monitored value is indicative of clotting (1000)"; [0069]) based on a predetermined criterion for the system parameter value ("a high level of membrane inefficiency"; [0069]), and 
activate an anti-fouling measure in response to determining the indication of membrane fouling ("If yes, an increase in anticoagulant agent may be added to the blood or dialysate (1010) in an attempt to prevent further clot formation or a thrombolytic agent may be added to dissolve the clot. As discussed above, it may be desirable to stop blood flow or divert blood flow"; [0069]).
Gerber fails to explicitly disclose a system for renal replacement therapy comprising: a blood treatment unit arranged to be connected to a blood circuit for extracorporeal circulation of blood, the blood circuit including an arterial line and a venous line, and the blood treatment unit including a blood compartment and a fluid compartment separated by a semipermeable membrane; a blood pump arranged to create a blood flow rate in the arterial line; a dialysis fluid circuit including a supply line arranged for supply of a dialysis fluid to the fluid compartment of the blood treatment unit, and a drain line arranged for withdrawal of used fluid from the fluid compartment of the blood treatment unit; at least one fluid pump arranged to create a fluid flow rate in the dialysis fluid circuit; wherein the anti-fouling measure includes a temporary change of the blood flow rate in the blood circuit upstream the blood treatment unit by adjusting the blood pump and a temporary decrease of an ultrafiltration rate across the semipermeable membrane by adjusting the least one dialysis fluid circuit fluid pump, wherein a timing of the temporary change of the blood flow rate in the blood circuit and a timing of the temporary decrease of the ultrafiltration rate are synchronized.
However, Kim ‘314 teaches a system and method for renal replacement therapy ("apparatus for blood dialysis"; see Abstract) comprising: 
a blood treatment unit D ("hemodialyzer"; [0114]; fig. 2) arranged to be connected to a blood circuit ("blood circulation system"; [0010]) for extracorporeal circulation of blood ("extracorporeal circulation"; [0093]), 
the blood circuit including an arterial line L1 ("arterial blood line"; [0114]; fig. 2) and a venous line L2 ("venous blood line"; [0114]; fig. 2), and 
the blood treatment unit D including a blood compartment ("blood is fed into the compartment inside a hollow fiber of the hemodialyzer"; [0002]) and a fluid compartment ("dialysate is flown into the compartment outside the hollow fiber of the hemodialyzer"; [0003]) separated by a semipermeable membrane ("semi-permeable membrane"; [0010]); 
a blood pump P1 ("blood pump"; [0114]; fig. 2) arranged to create a blood flow rate in the arterial line L1 (fig. 2); 
a dialysis fluid circuit ("dialysate supply/discharge system"; [0010]) including a supply line L4 ("Dialysate supply line"; [0114]; fig. 2) arranged for supply of a dialysis fluid to the fluid compartment of the blood treatment unit (fig. 2), and a drain line L5 ("Dialysate discharge line"; [0114]; fig. 2) arranged for withdrawal of used fluid from the fluid compartment of the blood treatment unit (fig. 2); 
at least one fluid pump P2/P3 ("Dialysate supply/discharge pumps"; [0114]; fig. 2) arranged to create a fluid flow rate in the dialysis fluid circuit (fig. 2);
wherein the anti-fouling measure includes a temporary change of the blood flow rate in the blood circuit upstream the blood treatment unit by adjusting the at least one blood pump and a temporary decrease of an ultrafiltration rate across the semipermeable membrane by adjusting the at least one dialysis fluid circuit fluid pump ("cooperatively controlling the blood pump, the back-filtration speed regulation means"; [0142]), and 
wherein a timing of the temporary change of the blood flow rate in the blood circuit and a timing of the temporary decrease of the ultrafiltration rate are synchronized ("means of cooperatively controlling the blood pump, the back-filtration speed regulation means"; [0142]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber’s device such that the system can be used for renal replacement therapy comprising: a blood treatment unit arranged to be connected to a blood circuit for extracorporeal circulation of blood, the blood circuit including an arterial line and a venous line, and the blood treatment unit including a blood compartment and a fluid compartment separated by a semipermeable membrane; a blood pump arranged to create a blood flow rate in the arterial line; a dialysis fluid circuit including a supply line arranged for supply of a dialysis fluid to the fluid compartment of the blood treatment unit, and a drain line arranged for withdrawal of used fluid from the fluid compartment of the blood treatment unit; at least one fluid pump arranged to create a fluid flow rate in the dialysis fluid circuit; wherein the anti-fouling measure includes a temporary change of the blood flow rate in the blood circuit upstream the blood treatment unit by adjusting the at least one blood pump and a temporary decrease of an ultrafiltration rate across the semipermeable membrane by adjusting the at least one dialysis fluid circuit fluid pump wherein a timing of the temporary change of the blood flow rate in the blood circuit and a timing of the temporary decrease of the ultrafiltration rate are synchronized, as taught by Kim ‘314, for the purpose of providing suitable automated hemodialysis system for purifying the blood of renal failure patients and drug intoxication patients ([0009]).
Regarding claim 30, Gerber discloses the predetermined criterion ("predetermined threshold"; [0035]) includes a limit value of the system parameter value ("predetermined limits"; [0058]), and the control unit ("control electronics"; [0061]) is configured 
to compare the determined system parameter value with the limit value of the system parameter ("for determining whether the sensed data is indicative of the medium (e.g., membrane, sorbent, etc.) operating within acceptable parameters"; [0061]), and 
to control the anti-fouling measure based on a result of the comparison ("may instruct the device to take appropriate action (e.g., alter pressure across membrane to alter fluid removal rate, backwash, etc.)"; [0061]).
Regarding claim 31, Gerber discloses the control unit 150 ("control electronics"; [0061]) is configured to maintain the anti-fouling measure for a predetermined time period after activating the anti-fouling measure ("pulses of increased flow or increased flow for sustained periods of time can be used to force proteins, or other foulants, that may have deposited on the blood side of the membrane back into the blood to increase the performance of the membrane"; [0056]).
Regarding claim 41, Gerber discloses the system parameter is determined based on a system pressure ("membrane performance can be monitored (900); e.g. as discussed above with regard to pressure differential, flow rates, concentration of chemical species, etc."; [0069]).
Regarding claim 42, Gerber discloses methods for monitoring performance of a blood fluid removal system, such as a hemodialysis or ultrafiltration system (see [0002]), wherein the system comprising a control unit 150 ("control electronics"; [0046]; fig. 5) configured to 
determine a system parameter value ("membrane performance can be monitored (900); e.g. as discussed above with regard to pressure differential, flow rates, concentration of chemical species, etc."; [0069]), 
determine an indication of membrane fouling of the semipermeable membrane ("A determination may be made as to whether a monitored value is indicative of clotting (1000)"; [0069]) based on a predetermined criterion for the system parameter value ("a high level of membrane inefficiency"; [0069]), and 
activate an anti-fouling measure in response to determining the indication of membrane fouling ("If yes, an increase in anticoagulant agent may be added to the blood or dialysate (1010) in an attempt to prevent further clot formation or a thrombolytic agent may be added to dissolve the clot. As discussed above, it may be desirable to stop blood flow or divert blood flow"; [0069]).
Gerber fails to explicitly disclose a method for renal replacement therapy comprising: a blood treatment unit arranged to be connected to a blood circuit for extracorporeal circulation of blood, the blood circuit including an arterial line and a venous line, and the blood treatment unit including a blood compartment and a fluid compartment separated by a semipermeable membrane; a blood pump arranged to create a blood flow rate in the arterial line; a dialysis fluid circuit including a supply line arranged for supply of a dialysis fluid to the fluid compartment of the blood treatment unit, and a drain line arranged for withdrawal of used fluid from the fluid compartment of the blood treatment unit; at least one fluid pump arranged to create a fluid flow rate in the dialysis fluid circuit; wherein the anti-fouling measure includes a temporary change of the blood flow rate in the blood circuit upstream the blood treatment unit by adjusting the blood pump and a temporary decrease of an ultrafiltration rate across the semipermeable membrane by adjusting the at least one dialysis fluid circuit fluid pump, wherein a timing of the temporary change of the blood flow rate in the blood circuit and a timing of the temporary decrease of the ultrafiltration rate are synchronized.
However, Kim ‘314 teaches a method for renal replacement therapy ("blood dialysis"; see Abstract) comprising: 
a blood treatment unit D ("hemodialyzer"; [0114]; fig. 2) arranged to be connected to a blood circuit ("blood circulation system"; [0010]) for extracorporeal circulation of blood ("extracorporeal circulation"; [0093]), 
the blood circuit including an arterial line L1 ("arterial blood line"; [0114]; fig. 2) and a venous line L2 ("venous blood line"; [0114]; fig. 2), and 
the blood treatment unit D including a blood compartment ("blood is fed into the compartment inside a hollow fiber of the hemodialyzer"; [0002]) and a fluid compartment ("dialysate is flown into the compartment outside the hollow fiber of the hemodialyzer"; [0003]) separated by a semipermeable membrane ("semi-permeable membrane"; [0010]); 
a blood pump P1 ("blood pump"; [0114]; fig. 2) arranged to create a blood flow rate in the arterial line L1 (fig. 2); 
a dialysis fluid circuit ("dialysate supply/discharge system"; [0010]) including a supply line L4 ("Dialysate supply line"; [0114]; fig. 2) arranged for supply of a dialysis fluid to the fluid compartment of the blood treatment unit (fig. 2), and a drain line L5 ("Dialysate discharge line"; [0114]; fig. 2) arranged for withdrawal of used fluid from the fluid compartment of the blood treatment unit (fig. 2); 
at least one fluid pump P2/P3 ("Dialysate supply/discharge pumps"; [0114]; fig. 2) arranged to create a fluid flow rate in the dialysis fluid circuit (fig. 2);
wherein the anti-fouling measure includes a temporary change of the blood flow rate in the blood circuit upstream the blood treatment unit by adjusting the at least one blood pump and a temporary decrease of an ultrafiltration rate across the semipermeable membrane by adjusting the at least one dialysis fluid circuit fluid pump ("cooperatively controlling the blood pump, the back-filtration speed regulation means"; [0142]), and 
wherein a timing of the temporary change of the blood flow rate in the blood circuit and a timing of the temporary decrease of the ultrafiltration rate are synchronized ("means of cooperatively controlling the blood pump, the back-filtration speed regulation means"; [0142]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber’s method such that the method can be used for renal replacement therapy comprising: a blood treatment unit arranged to be connected to a blood circuit for extracorporeal circulation of blood, the blood circuit including an arterial line and a venous line, and the blood treatment unit including a blood compartment and a fluid compartment separated by a semipermeable membrane; a blood pump arranged to create a blood flow rate in the arterial line; a dialysis fluid circuit including a supply line arranged for supply of a dialysis fluid to the fluid compartment of the blood treatment unit, and a drain line arranged for withdrawal of used fluid from the fluid compartment of the blood treatment unit; at least one fluid pump arranged to create a fluid flow rate in the dialysis fluid circuit; wherein the anti-fouling measure includes a temporary change of the blood flow rate in the blood circuit upstream the blood treatment unit by adjusting the at least one blood pump and a temporary decrease of an ultrafiltration rate across the semipermeable membrane by adjusting the at least one dialysis fluid circuit fluid pump wherein a timing of the temporary change of the blood flow rate in the blood circuit and a timing of the temporary decrease of the ultrafiltration rate are synchronized, as taught by Kim ‘314, for the purpose of providing suitable automated hemodialysis system for purifying the blood of renal failure patients and drug intoxication patients ([0009]).
Regarding claim 43, Gerber discloses the predetermined criterion ("predetermined threshold"; [0035]) includes a limit value of the system parameter value ("predetermined limits"; [0058]), and the control unit ("control electronics"; [0061]) is configured 
to compare the determined system parameter value with the limit value of the system parameter ("for determining whether the sensed data is indicative of the medium (e.g., membrane, sorbent, etc.) operating within acceptable parameters"; [0061]), and 
to control the anti-fouling measure based on a result of the comparison ("may instruct the device to take appropriate action (e.g., alter pressure across membrane to alter fluid removal rate, backwash, etc.)"; [0061]).
Regarding claim 44, Gerber discloses the control unit 150 ("control electronics"; [0061]) is configured to maintain the anti-fouling measure for a predetermined time period after activating the anti-fouling measure ("pulses of increased flow or increased flow for sustained periods of time can be used to force proteins, or other foulants, that may have deposited on the blood side of the membrane back into the blood to increase the performance of the membrane"; [0056]).
Regarding claim 54, Gerber discloses the system parameter is determined based on a system pressure ("membrane performance can be monitored (900); e.g. as discussed above with regard to pressure differential, flow rates, concentration of chemical species, etc."; [0069]).
Regarding claim 55, Gerber discloses a control unit 150 including a processor and a memory ("control electronics"; [0046]; fig. 5. Note: a memory inherently includes a non-transitory computer readable medium storing instructions) configured to 
determine a system parameter value ("membrane performance can be monitored (900); e.g. as discussed above with regard to pressure differential, flow rates, concentration of chemical species, etc."; [0069]), 
determine an indication of membrane fouling of the semipermeable membrane ("A determination may be made as to whether a monitored value is indicative of clotting (1000)"; [0069]) based on a predetermined criterion for the system parameter value ("a high level of membrane inefficiency"; [0069]), and 
activate an anti-fouling measure in response to determining the indication of membrane fouling ("If yes, an increase in anticoagulant agent may be added to the blood or dialysate (1010) in an attempt to prevent further clot formation or a thrombolytic agent may be added to dissolve the clot. As discussed above, it may be desirable to stop blood flow or divert blood flow"; [0069]).
Gerber fails to explicitly disclose the non-transitory computer-readable medium storing instructions for use in a renal replacement therapy comprising: a blood treatment unit arranged to be connected to a blood circuit for extracorporeal circulation of blood, the blood circuit including an arterial line and a venous line, and the blood treatment unit including a blood compartment and a fluid compartment separated by a semipermeable membrane; a blood pump arranged to create a blood flow rate in the arterial line; a dialysis fluid circuit including a supply line arranged for supply of a dialysis fluid to the fluid compartment of the blood treatment unit, and a drain line arranged for withdrawal of used fluid from the fluid compartment of the blood treatment unit; at least one fluid pump arranged to create a fluid flow rate in the dialysis fluid circuit; wherein the anti-fouling measure includes a temporary change of the blood flow rate in the blood circuit upstream the blood treatment unit by adjusting the at least one blood pump and a temporary decrease of an ultrafiltration rate across the semipermeable membrane by adjusting the at least one dialysis fluid circuit fluid pump; wherein a timing of the temporary change of the blood flow rate in the blood circuit and a timing of the temporary decrease of the ultrafiltration rate are synchronized
However, Kim ‘314 teaches a system for renal replacement therapy ("apparatus for blood dialysis"; see Abstract) comprising: 
a blood treatment unit D ("hemodialyzer"; [0114]; fig. 2) arranged to be connected to a blood circuit ("blood circulation system"; [0010]) for extracorporeal circulation of blood ("extracorporeal circulation"; [0093]), 
the blood circuit including an L1 arterial line ("arterial blood line"; [0114]; fig. 2) and a venous line L2 ("venous blood line"; [0114]; fig. 2), and 
the blood treatment unit D including a blood compartment ("blood is fed into the compartment inside a hollow fiber of the hemodialyzer"; [0002]) and a fluid compartment ("dialysate is flown into the compartment outside the hollow fiber of the hemodialyzer"; [0003]) separated by a semipermeable membrane ("semi-permeable membrane"; [0010]); 
a blood pump P1 ("blood pump"; [0114]; fig. 2) arranged to create a blood flow rate in the arterial line L1 (fig. 2); 
a dialysis fluid circuit ("dialysate supply/discharge system"; [0010]) including a supply line L4 ("Dialysate supply line"; [0114]; fig. 2) arranged for supply of a dialysis fluid to the fluid compartment of the blood treatment unit (fig. 2), and a drain line L5 ("Dialysate discharge line"; [0114]; fig. 2) arranged for withdrawal of used fluid from the fluid compartment of the blood treatment unit (fig. 2); 
at least one fluid pump P2/P3 ("Dialysate supply/discharge pumps"; [0114]; fig. 2) arranged to create a fluid flow rate in the dialysis fluid circuit (fig. 2);
wherein the anti-fouling measure includes a temporary change of the blood flow rate in the blood circuit upstream the blood treatment unit by adjusting the at least one blood pump and a temporary decrease of an ultrafiltration rate across the semipermeable membrane by adjusting the at least one dialysis fluid circuit fluid pump ("cooperatively controlling the blood pump, the back-filtration speed regulation means"; [0142]), and 
wherein a timing of the temporary change of the blood flow rate in the blood circuit and a timing of the temporary decrease of the ultrafiltration rate are synchronized ("means of cooperatively controlling the blood pump, the back-filtration speed regulation means"; [0142]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber’s device such that the system can be used for renal replacement therapy comprising: a blood treatment unit arranged to be connected to a blood circuit for extracorporeal circulation of blood, the blood circuit including an arterial line and a venous line, and the blood treatment unit including a blood compartment and a fluid compartment separated by a semipermeable membrane; a blood pump arranged to create a blood flow rate in the arterial line; a dialysis fluid circuit including a supply line arranged for supply of a dialysis fluid to the fluid compartment of the blood treatment unit, and a drain line arranged for withdrawal of used fluid from the fluid compartment of the blood treatment unit; at least one fluid pump arranged to create a fluid flow rate in the dialysis fluid circuit; wherein the anti-fouling measure includes a temporary change of the blood flow rate in the blood circuit upstream the blood treatment unit by adjusting the at least one blood pump and a temporary decrease of an ultrafiltration rate across the semipermeable membrane by adjusting the at least one dialysis fluid circuit fluid pump wherein a timing of the temporary change of the blood flow rate in the blood circuit and a timing of the temporary decrease of the ultrafiltration rate are synchronized, as taught by Kim ‘314, for the purpose of providing suitable automated hemodialysis system for purifying the blood of renal failure patients and drug intoxication patients ([0009]).

Claims 32, 35, 45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber/Kim ‘314 and further in view of Kim et al. (US 20080251433 A1), hereinafter Kim ’433.
Regarding claim 32, Gerber discloses the temporary change of the blood flow rate in the blood circuit ("in cases where fluid from the blood is removed at too high of a rate"; [0029]) includes infusing a volume of substitution fluid via the pre-dilution line into the blood circuit ("replacement fluid may be introduced into the patient's blood, upstream or downstream of the fluid removal medium"; [0029]).
Gerber/Kim ‘314 fails to disclose a pre-dilution line arranged for infusion of substitution fluid upstream of the treatment unit, and a flow control device configured to regulate a pre-dilution flow rate of substitution fluid in the pre-dilution line. However, Kim’433 teaches a pre-dilution line 13 ("bypass line"; [0033]; fig. 1) arranged for infusion of substitution fluid upstream of the treatment unit ("communicates the upstream side and the downstream side of the second liquid supply unit 12 in the dialysate discharge line 5 is further provided"; [0033]), and 
a flow control device 14 ("liquid supply unit"; [0036]; fig. 1) configured to regulate a pre-dilution flow rate of substitution fluid in the pre-dilution line ("supply unit 14 which can adjust the flow amount of the dialysate for water elimination/water supplementation"; [0033]), wherein 
the temporary change of the blood flow rate in the blood circuit includes infusing a volume of substitution fluid via the pre-dilution line into the blood circuit ("When the calculated value exceeds a predetermined value, an instruction of reversing rotation is given to the third liquid supply unit 14 to perform reverse filtration"; [0036]). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim’314’s device such that a pre-dilution line arranged for infusion of substitution fluid upstream of the treatment unit, and a flow control means arranged to regulate a pre-dilution flow rate of substitution fluid in the pre-dilution line, as taught by Kim’433, for the purpose of providing the function of repeatedly supplying liquid in a given amount at a constant rate with high degree of accuracy (see [0032]).
Regarding claim 35, Gerber discloses the backwash includes infusing a volume of dialysis fluid from the fluid compartment into the blood compartment through the semipermeable membrane ("replacement fluid may be redirected to perform backwashing for hemofiltration or the like"; [0056]).
Gerber/Kim ‘314 fails to disclose the temporary decrease of the ultrafiltration rate across the semipermeable membrane is adapted to cause a backwash. However, Kim’433 teaches the temporary decrease of the ultrafiltration rate across the semipermeable membrane is adapted to cause a backwash ("when the UFR is lowered, a reverse filtration mechanism of the dialyzer is utilized for flushing a pore of a membrane"; [0035]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim ‘314’s device such that the temporary decrease of the ultrafiltration rate across the semipermeable membrane is adapted to cause a backwash ("when the UFR is lowered, a reverse filtration mechanism of the dialyzer is utilized for flushing a pore of a membrane"; [0035]), as taught by Kim’433, for the purpose of “eliminating the clogging for recovering the performance of the dialyzer and maintaining the internal filtration flow rate” ([0036]).
Regarding claim 45, Gerber discloses the temporary change of the blood flow rate in the blood circuit ("in cases where fluid from the blood is removed at too high of a rate"; [0029]) includes infusing a volume of substitution fluid via the pre-dilution line into the blood circuit ("replacement fluid may be introduced into the patient's blood, upstream or downstream of the fluid removal medium"; [0029]).
Gerber/Kim ‘314 fails to disclose a pre-dilution line arranged for infusion of substitution fluid upstream of the treatment unit, and a flow control means arranged to regulate a pre-dilution flow rate of substitution fluid in the pre-dilution line.
However, Kim’433 teaches a pre-dilution line 13 ("bypass line"; [0033]; fig. 1) arranged for infusion of substitution fluid upstream of the treatment unit ("communicates the upstream side and the downstream side of the second liquid supply unit 12 in the dialysate discharge line 5 is further provided"; [0033]), and 
a flow control means 14 ("liquid supply unit"; [0036]; fig. 1) arranged to regulate a pre-dilution flow rate of substitution fluid in the pre-dilution line ("supply unit 14 which can adjust the flow amount of the dialysate for water elimination/water supplementation"; [0033]), wherein 
the temporary change of the blood flow rate in the blood circuit includes infusing a volume of substitution fluid via the pre-dilution line into the blood circuit ("When the calculated value exceeds a predetermined value, an instruction of reversing rotation is given to the third liquid supply unit 14 to perform reverse filtration"; [0036]). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim ‘314’s device such that a pre-dilution line arranged for infusion of substitution fluid upstream of the treatment unit, and a flow control means arranged to regulate a pre-dilution flow rate of substitution fluid in the pre-dilution line, as taught by Kim’433, for the purpose of providing the function of repeatedly supplying liquid in a given amount at a constant rate with high degree of accuracy (see [0032]).
Regarding claim 48, Gerber discloses the backwash includes infusing a volume of dialysis fluid from the fluid compartment into the blood compartment through the semipermeable membrane ("replacement fluid may be redirected to perform backwashing for hemofiltration or the like"; [0056]).
Gerber/Kim ‘314 fails to disclose the temporary decrease of the ultrafiltration rate across the semipermeable membrane is adapted to cause a backwash. However, Kim’433 teaches the temporary decrease of the ultrafiltration rate across the semipermeable membrane is adapted to cause a backwash ("when the UFR is lowered, a reverse filtration mechanism of the dialyzer is utilized for flushing a pore of a membrane"; [0035]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim ‘314’s device such that the temporary decrease of the ultrafiltration rate across the semipermeable membrane is adapted to cause a backwash ("when the UFR is lowered, a reverse filtration mechanism of the dialyzer is utilized for flushing a pore of a membrane"; [0035]), as taught by Kim’433, for the purpose of “eliminating the clogging for recovering the performance of the dialyzer and maintaining the internal filtration flow rate” ([0036]).

Claims 33-34, 36-40, 46-47, and 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber/Kim ‘314 and further in view of Wolff et al. (US 20130303961 A1).
Regarding claim 33, Gerber/Kim ‘314 fails to disclose the temporary change of the blood flow rate in the blood circuit includes decreasing or stopping a velocity of the blood pump. However, Wolff teaches the temporary change of the blood flow rate in the blood circuit includes decreasing or stopping a velocity of the blood pump ("adjustment can be done preferably by a slow increase or also decrease of the blood flow rate"; [0110]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim ‘314’s device such that the temporary change of the blood flow rate in the blood circuit includes decreasing or stopping a velocity of the blood pump, as taught by Wolff, for the purpose of adapting to changed conditions within the blood treatment unit such that the treatment time is changed as little as possible given the substitution target (see [0118]).
Regarding claim 34, Gerber/Kim ‘314 fails to disclose the temporary change of the blood flow rate in the blood circuit includes increasing a velocity of the blood pump. However, Wolff teaches the temporary change of the blood flow rate in the blood circuit includes increasing a velocity of the blood pump ("adjustment can be done preferably by a slow increase or also decrease of the blood flow rate"; [0110]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim ‘314’s device such that the temporary change of the blood flow rate in the blood circuit includes increasing a velocity of the blood pump, as taught by Wolff, for the purpose of automatically achieving the substitution target in an optimal way within the predetermined treatment time, or to deviate from the estimated treatment time as little as possible ([0112]).
Regarding claim 36, Gerber/Kim ‘314 fails to disclose the temporary decrease of the ultrafiltration rate across the semipermeable membrane causes the ultrafiltration rate to be zero. However, Wolff teaches the temporary decrease of the ultrafiltration rate across the semipermeable membrane ("current ultrafiltration rate and the substitution flow can be reduced"; [0271]). While Wolff fails to explicitly disclose the temporary decrease of the ultrafiltration rate across the semipermeable membrane causes the ultrafiltration rate to be zero, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim ‘314’s device such that the temporary decrease of the ultrafiltration rate across the semipermeable membrane causes the ultrafiltration rate to be zero, as taught by Wolff, for the purpose of achieving the substitution target during given treatment time in an optimal way while maintaining the targeted treatment time ([0271]).
Regarding claim 37, Gerber discloses the control unit 150 (“control electronics “; [0046]) is configured to control the ultrafiltration rate after an anti-fouling measure is activated (“may adjust the rate of fluid clearance across the membrane”; [0046]). 
Gerber/Kim ‘314 fails to disclose the temporary decrease of the ultrafiltration rate across the semipermeable membrane is compensated for during the remaining treatment. However, Wolff teaches the temporary decrease of the ultrafiltration rate across the semipermeable membrane is compensated for during the remaining treatment ("if in case of given treatment time the flow rates are changed so that the given substitution target can be realized in an optimal way"; [0117]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim ‘314’s device such that the temporary decrease of the ultrafiltration rate across the semipermeable membrane is compensated for during the remaining treatment, as taught by Wolff, for the purpose of achieving a calculated substitution target in the given time at the best or to achieve a determined substitution target and to change the estimated treatment time as little as possible ([0023]).
Regarding claim 38, Gerber discloses the control unit control unit 150 (“control electronics “; [0046]) is configured to control the timing of the temporary change of the blood flow rate in the blood circuit and to control the timing of the temporary decrease of the ultrafiltration rate ("pulses of increased flow or increased flow for sustained periods of time can be used to force proteins, or other foulants, that may have deposited on the blood side of the membrane back into the blood to increase the performance of the membrane"; [0056]). 
Gerber/Kim ‘314 fails to disclose the temporary change in the blood flow rate in the blood circuit and the temporary decrease of the ultrafiltration rate have an impact on the blood treatment unit simultaneously during at least one time period. However, Wolff teaches the temporary change in the blood flow rate in the blood circuit and the temporary decrease of the ultrafiltration rate have an impact on the blood treatment unit simultaneously during at least one time period ("With change of the blood flow rates and dialysate, the flow rate of the required substituate fluid also changes"; [0040]). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim ‘314’s device such that the temporary change in the blood flow rate in the blood circuit and the temporary decrease of the ultrafiltration rate have an impact on the blood treatment unit simultaneously during at least one time period, as taught by Wolff, for the purpose of achieving a calculated substitution target in the given time at the best or to achieve a determined substitution target and to change the estimated treatment time as little as possible ([0023]).
Regarding claim 39, Gerber discloses the control unit control unit 150 (“control electronics “; [0046]) is configured to control the timing of the temporary change of the blood flow rate in the blood circuit and to control the timing of the temporary decrease of the ultrafiltration rate ("pulses of increased flow or increased flow for sustained periods of time can be used to force proteins, or other foulants, that may have deposited on the blood side of the membrane back into the blood to increase the performance of the membrane"; [0056]). 
Gerber/Kim ‘314 fails to disclose the temporary decrease of the ultrafiltration rate has an earlier impact on the blood treatment unit than the temporary change of the blood flow rate in the blood circuit. However, while the temporary decrease of the ultrafiltration rate having an earlier impact on the blood treatment unit is not explicitly taught, Wolff teaches the temporary decrease of the ultrafiltration rate has an impact on the blood treatment unit than the temporary change of the blood flow rate in the blood circuit ("If further on the dialysis side the performance of the ultrafiltration pump is increased, also the pressure level on dialysate side shifts"; [0071]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim ‘314’s device such that the temporary decrease of the ultrafiltration rate has an earlier impact on the blood treatment unit than the temporary change of the blood flow rate in the blood circuit, as taught by Wolff, for the purpose of achieving a calculated substitution target in the given time at the best or to achieve a determined substitution target and to change the estimated treatment time as little as possible ([0023]).
Regarding claim 40, Gerber discloses the control unit control unit 150 (“control electronics “; [0046]) is configured to control the timing of the temporary change of the blood flow rate in the blood circuit and to control the timing of the temporary decrease of the ultrafiltration rate ("pulses of increased flow or increased flow for sustained periods of time can be used to force proteins, or other foulants, that may have deposited on the blood side of the membrane back into the blood to increase the performance of the membrane"; [0056]). 
Gerber/Kim ‘314 fails to disclose the temporary change of the blood flow rate in the blood circuit has an earlier impact on the blood treatment unit than the temporary decrease of the ultrafiltration rate. However, while the temporary change of the blood flow rate in the blood circuit has an earlier impact on the blood treatment unit is not explicitly taught, Wolff teaches the temporary change of the blood flow rate in the blood circuit has an earlier impact on the blood treatment unit than the temporary decrease of the ultrafiltration rate ("pressure signals of a blood pump are used for the inventive differentiation of system changes"; [0171]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim ‘314’s device such that the temporary change of the blood flow rate in the blood circuit has an earlier impact on the blood treatment unit than the temporary decrease of the ultrafiltration rate, as taught by Wolff, for the purpose of achieving a calculated substitution target in the given time at the best or to achieve a determined substitution target and to change the estimated treatment time as little as possible ([0023]).
Regarding claim 46, Gerber/Kim ‘314 fails to disclose the temporary change of the blood flow rate in the blood circuit includes decreasing or stopping a velocity of the blood pump. However, Wolff teaches the temporary change of the blood flow rate in the blood circuit includes decreasing or stopping a velocity of the blood pump ("adjustment can be done preferably by a slow increase or also decrease of the blood flow rate"; [0110]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim ‘314’s device such that the temporary change of the blood flow rate in the blood circuit includes decreasing or stopping a velocity of the blood pump, as taught by Wolff, for the purpose of adapting to changed conditions within the blood treatment unit such that the treatment time is changed as little as possible given the substitution target (see [0118]).
Regarding claim 47, Gerber/Kim ‘314 fails to disclose the temporary change of the blood flow rate in the blood circuit includes increasing a velocity of the blood pump. However, Wolff teaches the temporary change of the blood flow rate in the blood circuit includes increasing a velocity of the blood pump ("adjustment can be done preferably by a slow increase or also decrease of the blood flow rate"; [0110]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim ‘314’s device such that the temporary change of the blood flow rate in the blood circuit includes increasing a velocity of the blood pump, as taught by Wolff, for the purpose of automatically achieving the substitution target in an optimal way within the predetermined treatment time, or to deviate from the estimated treatment time as little as possible ([0112]).
Regarding claim 49, Gerber/Kim ‘314 fails to disclose the temporary decrease of the ultrafiltration rate across the semipermeable membrane causes the ultrafiltration rate to be zero. However, Wolff teaches the temporary decrease of the ultrafiltration rate across the semipermeable membrane ("current ultrafiltration rate and the substitution flow can be reduced"; [0271]). While Wolff fails to explicitly disclose the temporary decrease of the ultrafiltration rate across the semipermeable membrane causes the ultrafiltration rate to be zero, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim ‘314’s device such that the temporary decrease of the ultrafiltration rate across the semipermeable membrane causes the ultrafiltration rate to be zero, as taught by Wolff, for the purpose of achieving the substitution target during given treatment time in an optimal way while maintaining the targeted treatment time ([0271]).
Regarding claim 50, Gerber discloses the control unit 150 (“control electronics “; [0046]) is configured to control the ultrafiltration rate after an anti-fouling measure is activated (“may adjust the rate of fluid clearance across the membrane”; [0046]). 
Gerber/Kim ‘314 fails to disclose the temporary decrease of the ultrafiltration rate across the semipermeable membrane is compensated for during the remaining treatment. However, Wolff teaches the temporary decrease of the ultrafiltration rate across the semipermeable membrane is compensated for during the remaining treatment ("if in case of given treatment time the flow rates are changed so that the given substitution target can be realized in an optimal way"; [0117]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim ‘314’s device such that the temporary decrease of the ultrafiltration rate across the semipermeable membrane is compensated for during the remaining treatment, as taught by Wolff, for the purpose of achieving a calculated substitution target in the given time at the best or to achieve a determined substitution target and to change the estimated treatment time as little as possible ([0023]).
Regarding claim 51, Gerber discloses the control unit control unit 150 (“control electronics “; [0046]) is configured to control the timing of the temporary change of the blood flow rate in the blood circuit and to control the timing of the temporary decrease of the ultrafiltration rate ("pulses of increased flow or increased flow for sustained periods of time can be used to force proteins, or other foulants, that may have deposited on the blood side of the membrane back into the blood to increase the performance of the membrane"; [0056]). 
Gerber/Kim ‘314 fails to disclose the temporary change in the blood flow rate in the blood circuit and the temporary decrease of the ultrafiltration rate have an impact on the blood treatment unit simultaneously during at least one time period. However, Wolff teaches the temporary change in the blood flow rate in the blood circuit and the temporary decrease of the ultrafiltration rate have an impact on the blood treatment unit simultaneously during at least one time period ("With change of the blood flow rates and dialysate, the flow rate of the required substituate fluid also changes"; [0040]). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim ‘314’s device such that the temporary change in the blood flow rate in the blood circuit and the temporary decrease of the ultrafiltration rate have an impact on the blood treatment unit simultaneously during at least one time period, as taught by Wolff, for the purpose of achieving a calculated substitution target in the given time at the best or to achieve a determined substitution target and to change the estimated treatment time as little as possible ([0023]).
Regarding claim 52, Gerber discloses the control unit control unit 150 (“control electronics “; [0046]) is configured to control the timing of the temporary change of the blood flow rate in the blood circuit and to control the timing of the temporary decrease of the ultrafiltration rate ("pulses of increased flow or increased flow for sustained periods of time can be used to force proteins, or other foulants, that may have deposited on the blood side of the membrane back into the blood to increase the performance of the membrane"; [0056]). 
Gerber/Kim ‘314 fails to disclose the temporary decrease of the ultrafiltration rate has an earlier impact on the blood treatment unit than the temporary change of the blood flow rate in the blood circuit. However, while the temporary decrease of the ultrafiltration rate having an earlier impact on the blood treatment unit is not explicitly taught, Wolff teaches the temporary decrease of the ultrafiltration rate has an impact on the blood treatment unit than the temporary change of the blood flow rate in the blood circuit ("If further on the dialysis side the performance of the ultrafiltration pump is increased, also the pressure level on dialysate side shifts"; [0071]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim ‘314’s device such that the temporary decrease of the ultrafiltration rate has an earlier impact on the blood treatment unit than the temporary change of the blood flow rate in the blood circuit, as taught by Wolff, for the purpose of achieving a calculated substitution target in the given time at the best or to achieve a determined substitution target and to change the estimated treatment time as little as possible ([0023]).
Regarding claim 53, Gerber discloses the control unit control unit 150 (“control electronics “; [0046]) is configured to control the timing of the temporary change of the blood flow rate in the blood circuit and to control the timing of the temporary decrease of the ultrafiltration rate ("pulses of increased flow or increased flow for sustained periods of time can be used to force proteins, or other foulants, that may have deposited on the blood side of the membrane back into the blood to increase the performance of the membrane"; [0056]). 
Gerber/Kim ‘314 fails to disclose the temporary change of the blood flow rate in the blood circuit has an earlier impact on the blood treatment unit than the temporary decrease of the ultrafiltration rate. However, while the temporary change of the blood flow rate in the blood circuit has an earlier impact on the blood treatment unit is not explicitly taught, Wolff teaches the temporary change of the blood flow rate in the blood circuit has an earlier impact on the blood treatment unit than the temporary decrease of the ultrafiltration rate ("pressure signals of a blood pump are used for the inventive differentiation of system changes"; [0171]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim ‘314’s device such that the temporary change of the blood flow rate in the blood circuit has an earlier impact on the blood treatment unit than the temporary decrease of the ultrafiltration rate, as taught by Wolff, for the purpose of achieving a calculated substitution target in the given time at the best or to achieve a determined substitution target and to change the estimated treatment time as little as possible ([0023]).

Response to Arguments
Applicant's arguments filed 4 May, 2022 have been fully considered but they are not persuasive for the following reasons:
In response to applicant's arguments against the references individually, that “the cited portion of Gerber (paragraph [0069]) discusses stopping the blood pump and adding heparin or an anticlotting agent and does not mention the dialysis circuit pump(s)” (p. 11 of Applicant’s Remarks), that “the cited portion of Kim (paragraph [0063]) discusses stopping the blood pump only” (p. 11 of Applicant’s Remarks), that Kim’433 “teaches only the adjustment of a third supply unit 14 (pump P3) and not blood and dialysis circuit pump(s) as claimed” (p. 12 of Applicant’s Remarks), that “the adjustments of Wolff are made to meet a substitution target and not to address fouling as is claimed in each of the independent claims” (p. 13 of Applicant’s Remarks), it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the argument that “the cited portion of Gerber (paragraph [0069]) discusses stopping the blood pump and adding heparin or an anticlotting agent and does not mention the dialysis circuit pump(s)” (p. 11 of Applicant’s Remarks), it is noted that the cited portion of Gerber ([0069]) teaches “a control unit configured to determine a system parameter value, determine an indication of membrane fouling of the semipermeable membrane based on a predetermined criterion for the system parameter value, and activate an anti-fouling measure in response to determining the indication of membrane fouling”, as claimed (see claim 29 rejection discussion above).  The dialysis circuit pump(s) is taught by Kim’314. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber’s device such that the system can be used for renal replacement therapy comprising: a blood treatment unit arranged to be connected to a blood circuit for extracorporeal circulation of blood, the blood circuit including an arterial line and a venous line, and the blood treatment unit including a blood compartment and a fluid compartment separated by a semipermeable membrane; a blood pump arranged to create a blood flow rate in the arterial line; a dialysis fluid circuit including a supply line arranged for supply of a dialysis fluid to the fluid compartment of the blood treatment unit, and a drain line arranged for withdrawal of used fluid from the fluid compartment of the blood treatment unit; at least one fluid pump arranged to create a fluid flow rate in the dialysis fluid circuit; wherein the anti-fouling measure includes a temporary change of the blood flow rate in the blood circuit upstream the blood treatment unit by adjusting the at least one blood pump and a temporary decrease of an ultrafiltration rate across the semipermeable membrane by adjusting the at least one dialysis fluid circuit fluid pump wherein a timing of the temporary change of the blood flow rate in the blood circuit and a timing of the temporary decrease of the ultrafiltration rate are synchronized, as taught by Kim ‘314, for the purpose of providing suitable automated hemodialysis system for purifying the blood of renal failure patients and drug intoxication patients ([0009]).
Regarding the argument that “the cited portion of Kim’314 (paragraph [0063]) discusses stopping the blood pump only” (p. 11 of Applicant’s Remarks), it is noted that the cited portion of Kim ([0063]) was cited to read on the claim of “a temporary change of the blood flow rate in the blood circuit upstream the blood treatment unit and a temporary decrease of an ultrafiltration rate”. The stopping of the blood pump leads to a temporary change of the blood flow rate as well as a decrease of the filtration rate across the membrane. Paragraph [0064] discloses that the timing of the change in blood flow rate and filtration rate may be synchronized. Kim further discloses that the synchronization may take place at any step during the operation of the system ([0144]).
Regarding the argument that Kim’433 “teaches only the adjustment of a third supply unit 14 (pump P3) and not blood and dialysis circuit pump(s) as claimed” (p. 12 of Applicant’s Remarks), it is noted that claim 35 is dependent upon claim 29 and is directed to the decrease of the ultrafiltration rate across the semipermeable membrane being adapted to cause a backwash. The adjustment of the pumps is taught by Gerber/Kim ‘314 as discussed in claim 29 rejection discussion above.
Regarding the argument that “the adjustments of Wolff are made to meet a substitution target and not to address fouling as is claimed in each of the independent claims” (p. 13 of Applicant’s Remarks), it is noted that Wolff was not cited for claim 35. The blood and dialysis pump(s) as claimed is already taught by Gerber/Kim’314. Wolff was cited for claim 34 specifically for the feature that “the temporary change of the blood flow rate in the blood circuit includes increasing a velocity of the blood pump”. See claim 34 & 35 rejection discussions above.
Accordingly, Gerber, Kim, and Wolff, in combination, teach the claimed invention as discussed in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785